DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the valve shall be interpreted as “a valve”.
Claim 11 recites the limitation "the high pressure cap" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the valve shall be interpreted as “a high pressure cap”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (U.S. Patent No. 6,299,216).
Regarding Claim 1, Thompson discloses a coupling for use in making subsea connections, comprising:
a. A coupling body having a length, an outer diameter profile varying along the length, 5a first end (5a) for mating with an interlocking coupling, a second end (opposite mating surface) for joining to a first structure, and a bore therethrough; 
Wherein the first end (5a) comprises a first end surface profile (5a surface profile) varying along a radial distance from a centerline of the bore for contacting a mating surface (surface of 5b) of the interlocking coupling, the first end surface (surface of 5a) having a recess (16) therein and having a 10groove (11a) therein at a location radially outward from the recess (16) such that the first end surface (surface of 5a) contacts the 
b. A primary seal (15) for fitting into the recess (16) between the first end surface (surface of 5a) and the mating surface (surface of 5b) of the interlocking coupling; and  
15c. A metal seal (9) for fitting into the groove (11a) between the first end surface (surface of 5a) and the mating surface (surface of 5b) of the interlocking coupling; 
Wherein the coupling body further comprises a primary test port passage (19) providing fluid connection between a space external to the coupling and a location along the first end surface (surface of 5a) adjacent the recess (16); and 
A secondary test port passage (23) 20providing fluid connection between a space external to the coupling and a location along the first end surface (surface of 5a) radially between the recess (16) and the groove (11a).
Regarding Claim 6, Thompson discloses the coupling of claim 1, further comprising the interlocking coupling for mating to the 10coupling; 
Wherein the interlocking coupling comprises an interlocking coupling body having a length, an outer diameter profile varying along the length, a first end (5b) for mating with the coupling body, a second end (opposite mating surface) for joining to a second structure, and a bore therethrough; 
Wherein the first end (5b) comprises a first end surface profile (5b surface profile) varying along a radial distance from a centerline of the bore for contacting a mating surface (surface of 5a) of the coupling body, the first end surface (surface of 5a) having a recess (16) therein and 15having a groove (11b) therein at a location radially outward from the recess (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Barron (U.S. Pub. No. 2017/0307462).
Regarding Claim 2, Thompson discloses the coupling of claim 1 but does not disclose further comprising a valve and high pressure cap connected to the secondary test port passage (23) for allowing pressure testing of the coupling by exposing the primary 25seal and the metal seal (9) to a full leak test pressure as the invention of Thompson does not disclose the particulars of the required pressure testing system.
Barron discloses a valve (133) and high pressure cap (108) to allow for allowing pressure testing in a subsea pipeline. 

Regarding Claim 11, Thompson renders obvious the method of claim 10 further comprising pressure testing the subsea pipeline or riser system by exposing the primary seal (15) and the metal seal (9) to a full leak test pressure but does not disclose using a valve and a high pressure cap connected to the secondary test port passage (23) of the coupling.
Barron discloses a valve (133) and high pressure cap (108) to allow for allowing pressure testing in a subsea pipeline. 
It would have been obvious to use the invention of Barron to facilitate the pressure testing of the invention of Thompson as the lack of detail of the means to perform pressure testing in the invention of Thompson would motivate one of ordinary skill in the art at the time of the invention’s filings to seek out and apply the relevant art. 

Claims 3-5, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson alone.
Regarding Claim 3, Thompson discloses the coupling of claim 1 but does not disclose wherein the first structure is an end segment of a subsea pipeline or an end segment of a riser (Column 1: lines 31-40).
Examiner takes official notice that it is old and well known in the art to utilize piping intended for use in offshore environments in a subsea location, with either end of 
Regarding Claim 4, Thompson discloses the coupling of claim 1but does not disclose wherein the first structure is a fitting of a subsea pipeline end 5termination (PLET) or a subsea manifold (Column 1: lines 31-40).
Examiner takes official notice that it is old and well known in the art to utilize piping intended for use in offshore environments in a subsea location, with either end of the pipeline also being in said subsea environment. It would therefore have been obvious to one of ordinary art at the time of the invention’s filing to have used the pipeline connection of Thompson as a fitting of a subsea pipeline.
Regarding Claim 5, Thompson discloses the coupling of claim 1 but does not disclose wherein the second end (opposite mating surface) is joined to the first structure by welding. 
It would have been an obvious matter of design choice to use bolts instead of welds, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Thompson.
Regarding Claim 7, Thompson discloses the coupling of claim 6 but does not disclose wherein the second structure is an end segment of a subsea pipeline or an end segment of a riser (Column 1: lines 31-40).
Examiner takes official notice that it is old and well known in the art to utilize piping intended for use in offshore environments in a subsea location, with either end of 
Regarding Claim 8, Thompson discloses the coupling of claim 6 but does not disclose wherein the second structure is a fitting of a subsea pipeline end termination (PLET) or a subsea manifold (Column 1: lines 31-40).
Examiner takes official notice that it is old and well known in the art to utilize piping intended for use in offshore environments in a subsea location, with either end of the pipeline also being in said subsea environment. It would therefore have been obvious to one of ordinary art at the time of the invention’s filing to have used the pipeline connection of Thompson as a fitting of a subsea pipeline.
Regarding Claim 9, Thompson discloses a subsea pipeline or riser system, but does not disclose comprising a plurality of subsea pipeline and/or a plurality of riser segments connected to one another using the coupling of claim 6 wherein each of the 25coupling and the interlocking coupling are joined to a segment of a subsea pipeline or a segment of a riser (Column 1: lines 31-40).
Examiner takes official notice that it is old and well known in the art to utilize piping intended for use in offshore environments in a subsea location, with either end of the pipeline also being in said subsea environment. It would therefore have been obvious to one of ordinary art at the time of the invention’s filing to have used the pipeline connection of Thompson as a segment of a subsea pipeline.

Regarding Claim 10, Thompson discloses a method for installing a subsea pipeline or riser system, comprising:
a. Providing the coupling of claim 6, wherein the second end (opposite mating surface) of the coupling body is joined to the first structure wherein the first structure is a first segment of a subsea 5pipeline or a first segment of a riser.
b. positioning the coupling body joined to the first structure at a desired location on a seabed near a second structure comprising a second segment of a subsea pipeline or a second segment of a riser;  
10c. positioning the interlocking coupling on the seabed between the coupling body and the second structure; and 
d. connecting the first end (5a) of the interlocking coupling to the first end (5a) of the coupling body and the second end (opposite mating surface) of the interlocking coupling to the second structure.
Thompson does not disclose a plug therein for preventing ingress of water.
Examiner takes official notice that it is old and well known to use pigging operations within subsea pipelines as a general form of pipeline maintenance in which the pig (or dart or plug or probe) is introduced into a pipeline and propelled along it by pressurized fluid or other methods and then retrieving said pig after completion of the operation.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have replaced introduced a plug (which would inherently prevent ingress of water) into the invention of Thompson in order to conduct a routine procedure like pigging.
Regarding Claim 12, Thompson renders obvious the method of claim 10 further comprising removing the plug from the first structure by 20applying pressure from the second structure to the plug such that the plug dislodges from the first structure and can be retrieved at a far end of the first structure (pigging).
Regarding Claim 13, Thompson renders obvious the method of claim 12 wherein the plug is retrieved by a pig receiver at the far end of the first structure (pigging).
Regarding Claim 14, Thompson renders obvious the method of claim 10 further comprising completing a precommissioning sequence of the installed subsea pipeline or riser system wherein no flooding of the subsea pipeline or riser system is conducted (pipeline must inherently be constructed before it is used for its intended purpose).
Regarding Claim 15, Thompson renders obvious the method of claim 10 further comprising starting flow of produced fluids in the installed subsea pipeline or riser system with no further precommissioning of the subsea pipeline or riser system (pipeline must inherently be constructed before it is used for its intended purpose).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679